OPINION OF THE COURT
PER CURIAM.
Appellant was found guilty by a jury of murder in the first degree in connection with the shooting death of Eric Shipton. This direct appeal followed.1 We have exam*351ined the issues raised by appellant2 and find all of them to be without merit.
Judgment of sentence affirmed.
JONES, former C. J., did not participate in the decision of this case.

. Appellate Court Jurisdiction Act, Act of July 31, 1970, P L 673 No. 223, art. II, § 202(1), 17 P.S. § 211.202(1) (Supp.1977).


. Appellant argues that the evidence was not sufficient to support a verdict of murder in the first degree. We have reviewed the record, see Act of February 15, 1870, P.L. 15, § 2, 19 P.S. § 1187 (1964), and are satisfied that the evidence was sufficient to support the conviction. Appellant also contends that the trial court erred in allowing the introduction of evidence concerning the recovery and identification of the victim’s body, and that the trial court abused its discretion in allowing the prosecutor to ask leading questions of a Commonwealth witness.